       Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 1 of 25



1    BLANK ROME LLP
     Ana Tagvoryan (admitted pro hac vice)
2    atagvoryan@blankrome.com
     Harrison Brown (admitted pro hac vice)
3    hbrown@blankrome.com
     Dustin Moaven (pending admission pro hac vice)
4    dmoaven@blankrome.com
     2029 Century Park East | 6th Floor
5    Los Angeles, CA 90067
     Telephone: 424.239.3400
6    Facsimile:    424.239.3434

7    KRAVITZ, SCHNITZER & JOHNSON, CHTD.
     Gary Schnitzer (Nevada Bar No. 395)
8    gschnitzer@ksjattorneys.com
     8985 S. Eastern Avenue, Suite 200
9    Las Vegas, Nevada 89123
     Telephone: 702.362.6666
10   Facsimile:    702.362.2203

11   Attorneys for
     TOMORROW ENERGY CORP.
12   fka SPERIAN ENERGY CORP.

13
                                 UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15

16   ANDREW PERRONG and JAMES EVERETT                    Case No. 2:19-cv-00115-RFB-EJY
     SHELTON, individually and on behalf of all others
17   similarly situated,                                 REPLY IN SUPPORT OF MOTION FOR
                                                         SUMMARY JUDGMENT BY
18                               Plaintiff,              TOMORROW ENERGY CORP. FKA
                                                         SPERIAN ENERGY CORP.
19           vs.
20   TOMORROW ENERGY CORP fka SPERIAN
     ENERGY CORP, a Nevada corporation, and
21   ENERGY GROUP CONSULTANTS, INC., a
     Kansas corporation, BAETYL GROUP LLC, a
22   Texas limited liability company,
23                               Defendants.
24   Related Cross-Claims and Third Party Claims.
25

26

27

28

     123430505
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
          Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 2 of 25



1                                                         TABLE OF CONTENTS

2    I.       Introduction. ...............................................................................................................................5

3    II.      Material Facts Not Genuinely Disputed by Plaintiffs. ...............................................................5
     III.     Plaintiffs Fail to Identify a Genuine Dispute as to the Lack of “Actual Authority to
4             Place the Unlawful Calls.” .........................................................................................................7
5             A.         The Vendors Did Not Have Implied Actual Authority to Place Unlawful Calls...........8
6                        1.         Plaintiffs Have Never Before Raised an “Implied Actual Authority”
                                    Theory of Vicarious Liability. ...........................................................................8
7
                         2.         Plaintiffs’ Implied Actual Authority Theory Does Not Save Their
8                                   Claims Against Sperian......................................................................................9
              B.         Vendors Did Not Have Express Actual Authority “to Place the Unlawful
9                        Calls.”...........................................................................................................................15
10   IV.      The Vendors Did Not Have Apparent Authority to Place Unlawful Calls. .............................17
11            A.         Plaintiffs Do Not Show the Restatement Applies. .......................................................17
              B.         The FCC’s Dish Factors Are Not Met. ........................................................................17
12
              C.         Plaintiffs’ Analysis Is Incomplete: They Fail to Discuss How They Relied on
13                       Any Manifestations by Sperian....................................................................................19
14   V.       There Is No Evidence to Suggest Sperian Ratified Unlawful Conduct. ..................................20

15            A.         Plaintiffs Fail to Show That Sperian Knowingly Accepted a Benefit from the
                         Vendors’ Alleged Unlawful Calls................................................................................20
16                       1.         Plaintiffs Do Not Identify the “Benefit” Sperian Supposedly Accepted. ........20
17                       2.         The Evidence Cited by Plaintiffs Does Not Support Their Contention
                                    That Sperian Knowingly Allowed Unlawful Calls by Vendors. .....................21
18
              B.         Plaintiffs Fail to Show That Sperian Was Willfully Ignorant of Unlawful
19                       Conduct by the Vendors...............................................................................................23

20   VI.      Conclusion. ..............................................................................................................................24

21

22

23

24

25

26

27

28

     123430505                                 2
            REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
       Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 3 of 25



1                                                      TABLE OF AUTHORITIES

2                                                                                                                                         Page(s)
3    Cases
4    Aranda v. Caribbean Cruise Line, Inc.,
5       179 F. Supp. 3d 817 (N.D. Ill. 2016) .............................................................................9, 10, 11, 21

6    Armstrong v. Investor’s Bus. Daily, Inc.,
        No. 18-2134, 2020 WL 2041935 (C.D. Cal. Mar. 6, 2020) .....................................................15, 16
7
     Bank of the W. v. Great Falls Ltd. P’ship,
8       No. 09-00388, 2011 WL 13248501 (D. Nev. Sept. 1, 2011) ...................................................10, 11
9    Bridgeview Health Care Ctr., Ltd. v. Clark,
        816 F.3d 935 (7th Cir. 2016) ................................................................................................. passim
10

11   Canary v. Youngevity Int’l, Inc.,
        No. 18-03261, 2019 WL 1275343 (N.D. Cal. Mar. 20, 2019) ....................................................8, 9
12
     Celotex Corp. v. Catrett,
13      477 U.S. 317 (1986) .........................................................................................................................8
14   Coblentz v. Riskin,
        74 Nev. 53, 322 P.2d 905 (1958) ...................................................................................................10
15

16   Henderson v. United Student Aid Funds, Inc.,
        918 F.3d 1068 (9th Cir. 2019), as amended on denial of reh’g and reh’g en banc
17      (May 6, 2019).......................................................................................................................9, 11, 24

18   Jones v. Royal Admin. Servs., Inc.,
        887 F.3d 443 (9th Cir. 2018) ...............................................................................................8, 15, 16
19
     Klee v. United States,
20      53 F.2d 58 (9th Cir. 1931) ...............................................................................................................8
21
     Krakauer v. Dish Networks L.L.C.,
22      14-333, 2017 WL 2455095 (M.D.N.C. June 6, 2017) ...............................................................9, 17

23   Kristensen v. Credit Payment Servs., Inc.,
        879 F.3d 1010 (9th Cir. 2018) .......................................................................................................24
24
     Linlor v. Five9, Inc.,
25       No. 17-218, 2017 WL 5885671 (S.D. Cal. Nov. 29, 2017) .............................................................8
26   Lushe v. Verengo Inc.,
27      No. 13-07632, 2014 WL 5794627 (C.D. Cal. Oct. 22, 2014)..............................................9, 16, 17

28   Mavrix Photographs, LLC v. LiveJournal, Inc.,
       873 F.3d 1045 (9th Cir. 2017) .........................................................................................................9
     123430505                                 3
            REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
       Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 4 of 25



1    Meeks v. Buffalo Wild Wings, Inc.,
       No. 17-07129, 2018 WL 1524067 (N.D. Cal. Mar. 28, 2018) ........................................................8
2
     Mey v. Venture Data,
3      245 F. Supp. 3d 771 (N.D. W. Va. 2017) ................................................................................19, 20
4
     N.L. v. Credit One Bank, N.A.,
5       No. 17-01512, 2018 WL 5880796 (E.D. Cal. Nov. 8, 2018).........................................................16

6    NLRB v. Dist. Council of Iron Workers of Cal. & Vicinity,
       124 F.3d 1094 (9th Cir.1997) ........................................................................................................20
7
     Reese v. Jefferson Sch. Dist. No. 14J,
8       208 F.3d 736 (9th Cir. 2000) ...........................................................................................................9
9    Salyers v. Metro. Life Ins. Co.,
10      871 F.3d 934 (9th Cir. 2017) ...................................................................................................10, 15

11   In the Matter of the Joint Petition Filed by Dish Network, LLC, et al.,
         28 F.C.C. Rcd. 6574 (2013) .....................................................................................................18, 19
12
     Thomas v. Taco Bell Corp.,
13      879 F. Supp. 2d 1079 (C.D. Cal. 2012),
        aff’d, 582 F. App'x 678 (9th Cir. 2014) .....................................................................................8, 16
14

15   Thomas v. Taco Bell Corp.,
        582 F. App’x 678 (9th Cir. 2014) ............................................................................................16, 20
16
     U.S. v. Milovanovic,
17      678 F.3d 713 (9th Cir 2012) ............................................................................................................9

18   Statutes
19   47 U.S.C. § 227 (the “TCPA”) .................................................................................................... passim
20   Other Authorities
21
     Restatement (Second) of Agency § 265...............................................................................................20
22
     Restatement (Third) Of Agency § 2.02................................................................................................13
23
     Restatement (Third) of Agency § 3.03 ................................................................................................17
24

25

26

27

28

     123430505                                4
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
          Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 5 of 25



1    I.       INTRODUCTION. 1

2             Under Plaintiffs’ theory of liability, there is nothing that a business who engages third party

3    telemarketers can do to avoid liability. Plaintiffs argue if the business takes a hands-off approach and

4    merely requires its contractors to comply with the TCPA, the business is guilty of not doing enough.

5    If the business implements policies and procedures, and monitors the contractors’ acts, then the

6    business controlled the contractors’ telemarketing practices. The only thing that would possibly save

7    a company, then, is for the company to never do business with third party service providers.

8    Plaintiffs’ “damned if you do, damned if you don’t” theory of liability is not the law.

9             Furthermore, Plaintiffs’ conclusions are not supported by the actual facts revealed during

10   discovery. The undisputed facts show that Sperian enforced policies which were reasonably

11   designed to mitigate against potential TCPA violations. Among other things, Sperian required that

12   the EGC Parties and Baetyl submit proposed call lists to Sperian for approval, and restricted New

13   Wave and Vestra to opt-in or warm transfer calls. The undisputed facts show that as soon as Sperian

14   learned of alleged acts of non-compliance, it investigated those acts, sent warning letters to its

15   Vendors, and demanded and received assurances of corrective action. Finally, the undisputed facts

16   show that Sperian did not accept any benefit conferred by the alleged unlawful calling practices. Nor

17   did Sperian pay its Vendors in a way that would encourage non-compliance. Sperian paid its

18   Vendors for sales, not calls, and clawed back commissions for any non-compliant sale. There was no

19   incentive for any Vendor to blindly work through the phone book, as Plaintiffs suggest.

20            The disputes which Plaintiffs raise in Opposition (Dkt. No. 155 (“Opp.”)) to this evidence are

21   not genuine. Plaintiffs misquote or misconstrue testimony, exhibits, and the arguments raised by

22   Sperian, and attempt to obfuscate issues by citing evidence which is not even tangentially related to

23   the issues herein. Accordingly, Sperian is entitled to summary judgment in its favor.

24   II.      MATERIAL FACTS NOT GENUINELY DISPUTED BY PLAINTIFFS.

25            Plaintiffs do not dispute that Sperian interviews vendors for TCPA compliance during the

26   “vetting” and onboarding process. (See Opp.; Deposition Transcript of Edgar Moya (attached to

27

28   1
      Except as stated herein, all capitalized terms carry the same definitions assigned in Sperian’s
     Motion for Summary Judgment (the “Motion” or “Mot.”), Dkt. No. 150.
     123430505                                 5
            REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
       Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 6 of 25



1    Sperian’s Supplemental Appendix as Exhibit AI), 58:20-65:10 [SPERIANMSJ000264-271.) While

2    the vendor contracts do not mention the TCPA specifically, they do mention compliance with all

3    state and federal laws and regulations. (See, e.g., Ex. B [MSA with EGC], at § 8

4    [SPERIANMSJ000013].) In addition, each of the two Vendors with whom Sperian contracted for

5    outbound calls—the EGC Parties and Baetyl—were required to, and did, submit proposed lead lists

6    to Sperian. (Ex. A, ¶¶ 7, 8 and 19 [SPERIANMSJ000004]; Ex. R), 66:23 – 69:25

7    [SPERIANMSJ000147-150].) Sperian’s policy was to “scrub” phone numbers from the lists using

8    several criteria, including removing cellular phone numbers, numbers on the federal and state do-

9    not-call (“DNC”) registries, and numbers of current customers. (Ex. A, ¶¶ 3, 4, 7 and 8

10   [SPERIANMSJ000003-4]; Ex. B at § 16 [SPERIANMSJ000011-20].) The EGC Parties and Baetyl

11   were authorized only to call numbers on the “approved” lists. (Ex. A, ¶ 7 [SPERIANMSJ000004];

12   Ex. Z, Resp. No. 6 [SPERIANMSJ000210-211].) And, neither Plaintiffs’ phone number appeared on

13   any approved list Sperian sent to the Vendors. (See Opp. at 4:16-17.)

14          In addition to providing approved lead lists, Sperian had a practice of “auditing” Vendors,

15   including sampling the phone numbers of completed outbound sales calls to ensure that those

16   numbers appeared on approved lead lists. (Ex. A, ¶ 15 [SPERIANMSJ000006].) Similarly, with

17   respect to “opt-in” calls, Sperian obtained random samples of call recordings from the Vendors to

18   perform audit checks to confirm the call was an inbound call or warm transfer on the front-end. (Ex.

19   A, ¶ 15 [SPERIANMSJ000006] and Ex. H) [SPERIANMSJ000074-78].) Call logs were also asked

20   for on an as-needed basis. (See Ex. 2, 180:16-181:12; Ex. 13.) In addition, while unrelated to the

21   method and manner of calling a prospect, Sperian would request random samples of call recordings

22   from Vendors to audit calls for quality assurance with reference to the call script guidelines. (Ex. A,

23   ¶ 17 [SPERIANMSJ000006-000007]; Ex. J [SPERIANMSJ00082-000083].)

24          Sperian also required all sales be verified by a third party, TPV.com. (Ex. A, ¶¶ 13 and 14

25   [SPERIANMSJ000005-6].) TPV.com confirmed the customer understood what she was buying and

26   the terms of the sale. (Id.) When the customer acknowledged both, gave clear consent to enroll with

27   Sperian, and was enrolled with Sperian by the utility company, the sale was deemed valid. (Id; see,

28   e.g., Ex. C (“A valid sale is defined as a prospect that has given clear consent to enroll with

     123430505                               6
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
         Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 7 of 25



1    Tomorrow Energy, completed a satisfactory third-party verification (TPV) and been enrolled for

2    service with Tomorrow Energy by the utility.”).) The “portal” referenced by Plaintiffs is TPV.com’s

3    portal, not Sperian’s, to which sales agents can go to access sales activity. (See Opp. at 7, citing Ex.

4    2, 161:7-162:10.) Plaintiffs’ evidence does not show that Sperian could use TPV.com to block phone

5    numbers from being called. At most, Sperian could block zip codes, addresses, and agent IDs on

6    TPV.com, including all agents from a given call center. (See Opp. 3:22-43 (citing Ex. 2, 212:9-

7    214:25, 251:25-255:5; and Exs. 14-16).)

8             Contrary to Plaintiffs’ assertion, not all of the Vendors had “multiple complaints.” For

9    example, Plaintiffs fail to demonstrate any prior non-compliance issues by Baetyl; the call Shelton

10   says he received was the first instance of alleged wrongdoing by Baetyl. (See Opp. Pp. 12:15-22;

11   citing Mot. at 19:3-5, Ex. 41, and Ex. 42.) It is also undisputed that Sperian suspended New Wave at

12   least twice, as a result of its audits, and not complaints. (See Opp. p. 13:8-12.) Lastly, Sperian

13   terminated Vestra after it received a complaint unrelated to either named Plaintiff. (Ex. 2, 285:10-

14   286:16; Ex. A, ¶ 6.) 2

15   III.     PLAINTIFFS FAIL TO IDENTIFY A GENUINE DISPUTE AS TO THE LACK OF
              “ACTUAL AUTHORITY TO PLACE THE UNLAWFUL CALLS.”
16

17            In their Opposition, Plaintiffs argue that “Sperian does not really challenge the fact that the

18   Vendors and Sperian had an agency relationship, nor could it.” (Opp., p. 19.) Plaintiffs contend that

19   “[t]he question of agency ‘should be submitted to the jury unless the facts are clearly insufficient to

20   establish agency or there is no dispute as to the underlying facts.’” (Opp., p. 17 (citation omitted).)

21   This is wrong. The existence or assertion of an agency relationship (which Sperian does not

22   concede) is not enough to preclude summary judgment. Plaintiffs must also show that Sperian

23   actually authorized unlawful calls.

24
     2
       Plaintiffs contend that Sperian’s Vendors spliced or fabricated call recordings. (Opp., p. 5-6.)
25   However, such assertion is irrelevant for purposes of this phase of the case. It is undisputed that
26   Sperian did not place any calls itself. Sperian received copies of recordings from Vendors and had
     no knowledge that the recordings which were provided are not genuine. Sperian merely presented
27   the recordings it received to show that, at this stage, Sperian has been unable to independently verify
     Plaintiffs’ contentions that they were called by the Vendors. Whether Plaintiffs called the Vendors or
28   otherwise invited calls by the Vendors is concerning, but can be fleshed out in Phase II of this
     bifurcated proceeding if the Court does not grant summary judgment to Sperian.
     123430505                                 7
            REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
       Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 8 of 25



1            As one court recently explained:

2           ‘Agency means more than mere passive permission; it involves request, instruction,
            or command.’ Meeks v. Buffalo Wild Wings, Inc., 2018 WL 1524067, at *6 (quoting
3           Klee v. United States, 53 F.2d 58, 61 (9th Cir. 1931) ); see also Thomas [v. Taco Bell
            Corp]., 879 F. Supp. 2d [1079,] 1085 [(C.D. Cal. 2012), aff’d, 582 F. App’x 678 (9th
4           Cir. 2014)] (holding that defendant could not be held vicariously liable for alleged
            TCPA violations because the defendant did not exercise control over the ‘manner and
5           means’ by which a text message campaign was designed and executed); Linlor v.
            Five9, Inc., No. 17-218, 2017 WL 5885671, at *3 (S.D. Cal. Nov. 29, 2017). In order
6           to establish agency liability for a TCPA violation, a plaintiff ‘must do more than
            establish an agency relationship.’ Jones v. Royal Admin. Servs., Inc., 887 F.3d 443,
7           449 (9th Cir. 2018). A plaintiff ‘must also establish actual authority to place the
            unlawful calls.’ Id.
8

9    Canary v. Youngevity Int’l, Inc., No. 18-03261, 2019 WL 1275343, at *5 (N.D. Cal. Mar. 20, 2019)

10   (bold emphasis added). Thus, assuming arguendo that there was an agency relationship, the Vendors

11   exceeded the scope of their agency and acted without authority when they caused calls to be made to

12   certain phone numbers and in a manner that would violate the TCPA.

13           A.     The Vendors Did Not Have Implied Actual Authority to Place Unlawful Calls.

14                  1.      Plaintiffs Have Never Before Raised an “Implied Actual Authority”
                            Theory of Vicarious Liability.
15

16           Plaintiffs assert that “Sperian fails to address Plaintiffs’ theory of agency which alleges that

17   the Vendors and subcontractors had ‘implied actual authority’ to place the calls due to Sperian’s

18   acquiescence,” and contend “the Court should not consider any new argument and evidence that

19   Sperian may proffer on this theory in its reply…” (Opp., p. 18 and n. 5.) There are many problems

20   with this argument, not the least of which is that Plaintiffs never raised an “implied actual authority”

21   theory of liability at any point in this case. The current record is devoid of the term “implied actual

22   authority,” and even the word “implied” is nowhere to be found in any of Plaintiffs’ three pleadings.

23           Moreover, the party moving for summary judgment bears the initial burden of informing the

24   court of the basis for its motion, along with evidence showing the absence of any genuine issue of

25   material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). On an issue as to which the

26   nonmoving party has the burden of proof, the moving party can prevail merely by demonstrating that

27   there is an absence of evidence to support an essential element of the non-moving party’s case. Id.

28   To successfully rebut a motion for summary judgment, the nonmoving party must point to facts

     123430505                               8
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
       Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 9 of 25



1    supported by the record that demonstrate a genuine issue of material fact. Reese v. Jefferson Sch.

2    Dist. No. 14J, 208 F.3d 736, 738 (9th Cir. 2000). In its opening brief, Sperian demonstrated that it

3    was not directly or vicariously liable for any Vendors’ calls to the named Plaintiffs. Having done so,

4    the burden shifts to Plaintiffs to demonstrate a genuine triable issue of liability as to those calls. No

5    “sub-theory” or issue of vicarious liability is outside the scope of the opening brief. Thus, Sperian

6    did not concede implied actual authority exists or somehow waived the ability to rebut it.

7                   2.      Plaintiffs’ Implied Actual Authority Theory Does Not Save Their Claims
                            Against Sperian.
8

9           No court within the Ninth Circuit has applied the theory of implied actual authority to TCPA

10   claims. The term “implied actual authority” appears in only one TCPA case in the Ninth Circuit, but

11   it was not material to the decision. In Henderson v. United Student Aid Funds, Inc., 918 F.3d 1068,

12   1073, 1076 (9th Cir. 2019), as amended on denial of reh’g and reh’g en banc (May 6, 2019), the

13   court observed that the plaintiff advanced an implied actual authority theory in opposition to the

14   defendant’s motion but, since the court found that a triable issue as to ratification existed, the court

15   did not address whether implied actual authority is a viable theory of liability for TCPA claims. The

16   only intra-Ninth Circuit cases referenced in the implied actual authority section of Plaintiffs’

17   Opposition—Mavrix Photographs, LLC v. LiveJournal, Inc., 873 F.3d 1045 (9th Cir. 2017), U.S. v.

18   Milovanovic, 678 F.3d 713 (9th Cir 2012), and Lushe v. Verengo Inc., No. 13-07632, 2014 WL

19   5794627 (C.D. Cal. Oct. 22, 2014)—do not even contain the word “implied.”

20          Unsurprisingly then, Plaintiffs rely on out-of-circuit authority for their implied actual

21   authority arguments. But Bridgeview Health Care Ctr., Ltd. v. Clark, 816 F.3d 935 (7th Cir. 2016)

22   and Aranda v. Caribbean Cruise Line, Inc., 179 F. Supp. 3d 817 (N.D. Ill. 2016), cited by Plaintiffs

23   at page 18 of their Opposition, are not binding on this Court. See, e.g., Canary, 2019 WL 1275343,

24   at *6 n.7 (noting the court is not bound to follow Aranda). Nor is Krakauer v. Dish Networks L.L.C.,

25   14-333, 2017 WL 2455095 (M.D.N.C. June 6, 2017), which Plaintiffs advance only for the

26   unremarkable proposition that the existence of a contract which refers to one party as an independent

27   contractor is not dispositive of the lack of actual authority. (Opp., p. 20.)

28

     123430505                               9
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
      Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 10 of 25



1            Even if this Court is to become the first court within the Ninth Circuit to apply implied actual

2    authority to TCPA claims, it should not adopt Plaintiffs’ flawed recitation of that theory of liability.

3    Citing Bridgeview and Aranda, Plaintiffs contend that “[a] principal grants implied actual authority

4    to an agent when its reasonably interpreted words or conduct would cause an agent to believe that

5    the principal consents to have an act done on her behalf.” (Opp., p. 18.) This is incomplete. When

6    courts within the Ninth Circuit have considered implied actual authority with respect to other types

7    of claims, they have considered two additional elements in their analyses.

8           “Implied actual authority exists where the agent reasonably believes she has authority based

9    on representations made by the principal or acts of the agent allowed by the principal over a course

10   of time.” Bank of the W. v. Great Falls Ltd. P’ship, No. 09-00388, 2011 WL 13248501, at *4 (D.

11   Nev. Sept. 1, 2011) (citing Coblentz v. Riskin, 74 Nev. 53, 56, 322 P.2d 905, 907 (1958)). “Implied

12   actual authority comes from a general statement of what the agent is supposed to do; an agent is said

13   to have the implied authority to do acts consistent with that direction.” Salyers v. Metro. Life Ins.

14   Co., 871 F.3d 934, 940 (9th Cir. 2017). Three elements are required for Plaintiffs’ implied actual

15   authority theory. (1) In both the Seventh Circuit and Ninth Circuits, a plaintiff must show that the

16   agent believed it had the principal’s authority to engage in unlawful acts. But in the Ninth Circuit, a

17   plaintiff must also show that (2) multiple representations or acts “over a course of time” caused the

18   agent to believe it had the principal’s authority, and (3) that the agent’s acts were consistent with the

19   principal’s direction. There is no triable issue as to any of these elements.

20                          a.      Plaintiffs Do Not Introduce Any Evidence of the Vendors’
                                    Reasonable States of Mind.
21

22          To succeed with a theory of implied actual authority, Plaintiffs must demonstrate that the

23   Vendors reasonably believed that Sperian authorized unlawful calls. Plaintiffs fail to establish what

24   the Vendors believed, much less identify a triable issue as to the Vendors’ beliefs.

25          In Bank of the West, the defendants alleged they reached a settlement agreement with the

26   plaintiff, the Bank, and petitioned the court to enforce the agreement. 2011 WL 13248501, at *1.

27   The defendants argued that the agreement was reached between the bank and the defendants

28   independent of counsel, and alternatively that counsel for the bank, Klundt, who had authority to

     123430505                               10
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
      Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 11 of 25



1    settle, formed a contract with counsel for the defendants. Id. After discussing express authority (and

2    finding there was none because, among other things, the term sheets required a written agreement

3    with the signatures of the parties, not the attorneys), the court turned to the defendants’ implied

4    actual authority theory. Id. at *3-4. In rejecting the defendants’ implied actual authority theory, the

5    court emphasized the importance of the agent’s beliefs: “Klundt held no belief that he had any

6    authority from Bank, nor is there any indication that acts over time led him to believe that he had

7    such authority. [Thus] Klundt had no implied authority to settle.” Id. at *4.

8           And though the court in Henderson did not reach the issue of implied actual authority, the

9    dissent did, and it stressed that the plaintiff would have been required to provide proof of the agents’

10   beliefs in order to prevail on her implied actual authority theory. But, the plaintiff presented “no

11   evidence in this record from any debt collector [agent] as to what the debt collector believed about

12   USA Funds [principal] or why that belief was reasonable.” 918 F.3d at 1082. The plaintiff’s

13   argument that the debt collectors reasonably believed, based on the principal’s manifestations and

14   actions, that they “had authority to act as USA Funds’ agent in all aspects of the transactions with

15   debtors” amounted to mere “speculative assertions” in light of the fact that “the only evidence in the

16   record is that Navient [intermediary] would withhold payment or cease working with the debt

17   collectors if TCPA violations occurred.” Id.

18          Even Plaintiffs’ out-of-circuit authorities underscore the importance of proof of the Vendors’

19   reasonable states of mind. In Bridgeview, the Seventh Circuit found it “impossible to conclude that

20   implied actual authority exists” when, although the defendant gave authority for fax marketing to

21   local businesses, “[n]othing about fax marketing inherently calls for sending thousands of

22   advertisements … [or] inherently demands sending these ads to states where the advertiser does not

23   do business.” 816 F.3d at 939. In Aranda, by contrast, the court found that there could be implied

24   actual authority where the plaintiff produced evidence that the agreement between the defendant and

25   the agent required the agent to provide the defendant with an exact telephone script and audio file of

26   each survey, the defendant’s attorneys proposed edits to the survey script before being used, and

27   “other evidence in the record [showed] that [the defendant] authorized the call campaign and had

28   control over the manner and means by which [the agent] conducted it.” 179 F. Supp. 3d at 832.

     123430505                               11
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
         Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 12 of 25



1            Plaintiffs do not offer any evidence that the EGC Parties, who made outbound calls for

2    Sperian, believed Sperian authorized the dialing of numbers not on approved lists. To the contrary,

3    the EGC Parties admitted, several times, that the EGC Parties knew they were not permitted to call

4    any numbers not on an approved list. 3

5            The record also contains numerous instances where the EGC Parties acknowledged that they

6    had run afoul of Sperian’s instructions. (E.g., Ex. S, 161:7-162:9 [SPERIANMSJ000178-179] (“This

7    particular scenario – well, what I know about this particular scenario is that we had a subcontractor

8    that dialed on the Do Not Call list.”); Ex. L [SPERIANMSJ000088-92] (“With this change, we will

9    no longer have a lag in recording providing, no more potential DNC issues…We will clean this up

10   and continue to grow.”); Ex. N [SPERIANMSJ000096-97] (“I am fine getting rid of the problem

11   centers (as you see I already have removed a couple)…Let me know if cleaning up the bad apples,

12   setting new systems to ensure new bad apples can not [sic.] appear, and continuing to grow the

13   production are acceptable.”); Ex. AG [SPERIANMSJ000248-251].)

14           Plaintiffs do not identify any evidence of the states of mind of Baetyl, who was also required

15   to submit proposed lead lists to Sperian and receive Sperian’s approval before making any outbound

16   calls, or New Wave and Vestra, who were not permitted to place outbound calls at all. According to

17   Plaintiffs, “by not visiting a call center” and “by not requesting a document,” Sperian implied “that

18   they don’t care.” (Opp., p. 22.) Whether Sperian “cared” about visiting a call center or requesting

19   certain documents is not a substitute for proof that the Vendors believed Sperian authorized illegal

20   calls. “Speculative assertion” is insufficient to defeat summary judgment.

21

22

23

24   3
       In their Answer to Plaintiffs’ Second Amended Complaint (Dkt. No. 70), the EGC Parties denied
     Mr. Perrong’s allegations that “Sperian is legally responsible for ensuring that [the EGC Parties]
25   complied with the TCPA” (¶ 95), that “Sperian knowingly and actively accepted business that
26   originated through the illegal telemarketing calls from [the EGC Parties]” (¶ 95), “by accepting these
     contacts, [the EGC Parties] ‘manifest[ed] assent or otherwise consent[ed] ... to act’ on behalf of
27   Sperian, as described in the Restatement (Third) of Agency” (¶ 98), and that “Sperian maintained
     interim control over [the EGC Parties’] actions” (¶ 99). In denying these particular allegations, the
28   EGC Parties concede that they alone were responsible for the calls they placed, and that Sperian did
     not do anything to cause the EGC Parties to believe they had authority to place the calls.
     123430505                                12
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
         Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 13 of 25



1                          b.      Plaintiffs Do Not Show a Pattern of Conduct “Over a Course of
                                   Time.”
2

3            With no evidence that Vendors believed that Sperian actually authorized unlawful calls, 4

4    Plaintiffs are forced to argue that “[a] jury could also conclude from Sperian’s acquiescence to the

5    callers’ conduct that the Vendors reasonably believed Sperian consented to the tactics it was using to

6    sell Sperian’s products…” (Id.) Plaintiffs’ allegations are contrived and only reached by ignoring

7    evidence and mischaracterizing Mr. Moya’s testimony.

8            First, Plaintiffs charge that Mr. Moya admitted he knew about multiple telemarketing

9    violations but took no action. (Id., p. 21.) The deposition excerpts cited by Plaintiffs, however, do

10   not support the conclusion that Sperian repeatedly, over a course of time, took no action. The

11   testimony shows that Sperian notified the EGC Parties and launched an investigation when it learned

12   that the EGC Parties had called a telephone number not on an approved list. (Ex. R, 189:9-191:8

13   [SPERIANMSJ000152-154]; 195:11-198:16 [SPERIANMSJ000155-158].) While the investigation

14   was pending, Sperian received another complaint related to a call which took place prior to the first

15   complaint. (Id.) The record shows that Sperian demanded, and received, an action plan and the EGC

16   Parties’ assurances that the EGC Parties had “full control over what leads are dialed, all recording

17   and monitoring access and full control over who is dialing daily” and the EGC Parties assured

18   Sperian that the EGC Parties had terminated the agent who placed the calls as well as the call center

19   that allowed the calls.” (Id.; Ex. L [SPERIANMSJ000088-92].) Sperian terminated the EGC Parties

20   when, despite their assurances of corrective action and “full control,” the EGC Parties called Mr.

21   Perrong. (Ex. A, ¶ 3 [SPERIANMSJ000003].)

22           Second, Plaintiffs argue that after Sperian learned of telemarketing violations, it “amended

23   the Vendors’ contracts to provide for higher commissions and paid substantial bonuses tied to high

24
     4
       In support of this theory, Plaintiffs offer a quote which they say comes from the Restatement
25   (Third) Of Agency § 2.02, comment c: “While express actual authority is proven through words,
26   implied actual authority is established through circumstantial evidence.” (See Opp., p. 20.) This
     sentence does not appear in the Restatement. It comes from the out-of-circuit decision in Bridgeview.
27   816 F.3d at 939. To be sure, the Restatement does say that implied authority can be “proved on the
     basis of a principal’s conduct other than written or spoken statements that explicitly authorize an
28   action.” Rest. (3d) of Agency § 2.02, cmt. c. As set forth in this section, Plaintiffs do not show a
     pattern of conduct by Sperian over a course of time sufficient to establish implied actual authority.
     123430505                                13
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
         Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 14 of 25



1    sales volumes.” (Opp., p. 21.) But there is nothing in the record which ties these changes specifically

2    to the alleged unlawful calls. Indeed, Plaintiffs omit that Mr. Moya testified that these changes were

3    not related to the same type of call. Rather, Sperian increased the lengths (and, consequently, the

4    price) of the contracts its Vendors would be selling and, accordingly, Sperian increased the

5    commissions to reflect that change. (Ex. 2, 300:8-18 [PLAINTIFFSMSJ_000096].)

6            Plaintiffs acknowledge Sperian’s “disciplinary” actions but attempt to dismiss them as “too

7    late” and “reactionary,” and charge that “Sperian fired EGC and Baetyl, but only after their agents

8    made calls to Plaintiffs, known TCPA litigators who filed suit.” (Opp., p. 21.) Plaintiffs improperly

9    group the various Vendors. As to the EGC Parties, far from acquiescing to unlawful calls, each time

10   Sperian learned of potential issues of non-compliance, Sperian “reacted.” As to Baetyl, Sperian had

11   only just begun working with Baetyl when it learned that Baetyl had called Mr. Shelton. (Ex. C

12   [SPERIANMSJ000022-34]; Ex. 41 [PLAINTFFSMSJ_000324-332].) Plaintiffs do not cite any prior

13   history of non-compliance by Baetyl to which Sperian sat idly by, because there was none. Plaintiffs

14   also suggest Sperian received multiple complaints of illegal calls associated with each vendor,

15   however there is no such evidence of prior complaints regarding Baetyl, and New Wave was

16   suspended as a result of Sperian’s own audit and diligence, not a complaint. (Ex. 2, 285:10-286:16.) 5

17                         c.      Plaintiffs Fail to Show the Vendors Acted Consistently With
                                   Sperian’s Direction.
18

19           Since Plaintiffs have not advanced any evidence that the Vendors reasonably believed that

20   Sperian wanted them to place illegal calls, this element fails as a matter of law. Bridgeview—in

21   which the court found it “impossible to conclude that implied actual authority exists” when the only

22   evidence the plaintiff showed was that the defendant authorized fax marketing and not “sending

23

24   5
       Lastly, Plaintiffs contend that “[r]ather than implement measures to prevent all the Vendors and
     subcontractors from calling unapproved leads, Sperian contracted with new and different Vendors,
25   who in turn engaged more downstream calling centers.” (Opp., pp. 21-22.) This argument is
26   inconsistent with Plaintiffs’ other arguments. Throughout their brief, Plaintiffs charge that Sperian
     should have terminated the Vendors on the first instance of non-compliance, and not rest on the
27   result of subsequent investigations or remedial action plans it implemented. Yet here, Plaintiffs
     chastise Sperian for using New Wave and Vestra to place calls instead of or in addition to the EGC
28   Parties and Baetyl. Moreover, the allegation is untrue. As indicated above, and in Sperian’s opening
     brief, Sperian did implement measures to prevent repeated calls to unapproved leads.
     123430505                                14
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
      Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 15 of 25



1    these ads to states where the advertiser does not do business”—shows that proof of an agent’s state

2    of mind is necessary, and also that it is entirely possible to contract with an agent and for the agent to

3    exceed the scope of its authority. 816 F.3d at 939; see Salyers, 871 F.3d at 940 (“Implied actual

4    authority comes from a general statement of what the agent is supposed to do; an agent is said to

5    have the implied authority to do acts consistent with that direction.”) (emphasis added). Plaintiffs do

6    not dispute that each Vendor represented and warranted that it would comply with all federal, state

7    and local legal and regulatory requirements related to sales and marketing activities. (See Opp. at

8    19:2-14, citing Ex. B at ¶ 19.) Plaintiffs also do not dispute that Sperian required that the EGC

9    Parties and Baetyl submit proposed call lists and only dial from returned approved lists. (See Opp. at

10   3:8-14, citing Ex. 3, 254:14-22.) Similarly, Plaintiffs do not dispute that Sperian only permitted New

11   Wave and Vestra to conduct opt-in and warm transfer calls. (See Opp. at 8:7-8.) That the Vendors

12   exceeded the scope of authority granted to them by Sperian does not, by itself, suggest that the

13   Vendors reasonably believed the Sperian approved their acts. Thus, there is no competent evidence

14   of the Vendors’ belief as to Sperian’s alleged acquiescence.

15           B.     Vendors Did Not Have Express Actual Authority “to Place the Unlawful Calls.”

16           Plaintiffs assert they “do not allege express agency under an employer‐employee theory.”

17   (Opp., p. 22.) Nevertheless, Plaintiffs argue throughout their Opposition, including in the context of

18   their implied actual authority theory, that Sperian had the right to control the Vendors. Because

19   control is a factor for actual authority, Sperian addresses the flaws in Plaintiffs’ arguments here.

20           Importantly, though the ten-factor test in Jones is rooted in employer-employee agency law,

21   its application extends beyond employer-employee cases. For instance, in Armstrong v. Investor’s

22   Bus. Daily, Inc., No. 18-2134, 2020 WL 2041935, at *8 (C.D. Cal. Mar. 6, 2020)—another TCPA

23   case—the plaintiff conceded he “is not pursuing actual authority under an employer-employee

24   theory” and yet the court still considered Jones. On summary judgment, the court first analyzed

25   whether defendant IBD had given a subvendor “actual authority to [send the messages] in violation

26   of the TCPA,” and concluded that IBD had not. Id. at *7 (brackets in original). The court then turned

27   to the Jones test, which it dubbed the “‘Manner and Means’ Control Theory.” Id. at *8. The court

28   considered the ten Jones factors because “the extent of control exercised by the [principal] is the

     123430505                               15
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
      Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 16 of 25



1    essential ingredient” and a threshold question for application of vicarious liability. Id.; see also N.L.

2    v. Credit One Bank, N.A., No. 17-01512, 2018 WL 5880796, at *4 (E.D. Cal. Nov. 8, 2018) (citing

3    Jones, 887 F.3d at 450-51) (same).

4           Plaintiffs do not bother to address any of the ten factors in the Jones test, and thus concede

5    Sperian’s arguments. Instead, Plaintiffs attempt to argue that the trial courts’ analyses in Thomas and

6    Lushe should apply in lieu of this Ninth Circuit authority. Yet even then, all Plaintiffs do is recite

7    that the Thomas and Lushe courts “refused to grant summary judgment on the plaintiffs’ express

8    actual authority theory based on similar facts” and that the facts “supported a greater degree of

9    control over the manner and means of the campaign,” before concluding that “[t]he same is true

10   here.” (Opp., p. 23-24.) Plaintiffs do not bother to identify a single “similar fact” in the record in this

11   case or attempt to support their contention that regarding the comparative levels of control.

12          In any event, the facts were not as similar as Plaintiffs contend. In Thomas, the plaintiff “did

13   not present any evidence to the Court that Taco Bell directed or supervised the manner and means of

14   the text message campaign conducted by” the contractor and its two agents, “presented no

15   evidence… that Taco Bell created or developed the text message,” and did not “present any

16   evidence… that Taco Bell played any role in the decision to distribute the message by way of a blast

17   text. All of this control over the manner and means of the text message campaign was exercised by

18   the [contractor and its agents], and [plaintiff] has not presented any evidence to the Court

19   demonstrating that Taco Bell controlled the actions of these entities with respect to the campaign.”

20   Thomas, 879 F. Supp. 2d at 1085; see also Thomas, 582 F. App’x 678, 679 (9th Cir. 2014) (agreeing

21   with the district judge’s analysis of the evidence). Here, Sperian provided talking points to ensure

22   the Vendors did not use deceptive practices during their calls, but Sperian did not control when and

23   how to place calls (other than to require that Vendors call only approved numbers) and did not

24   authorize Vendors to call numbers not on approved lists. (Ex. A, ¶¶ 3-7 and 17; Ex. B at § 3; Ex. C

25   at § 3; Ex. D at § 3; and Ex. E at § 3.) By contrast, in Lushe, the court found that the defendant

26   exercised a greater degree of control over the manner and means of the campaign than Taco Bell

27   because the defendant instructed its vendors on such means and “was aware that at least [one

28   vendor] was using an [ATDS].”         2014 WL 5794627, at *6. In addition, unlike this case, the

     123430505                               16
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
      Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 17 of 25



1    defendant in Lushe did not require the vendors to perform the contracts in accordance with

2    telemarketing laws. Id. And as discussed below, Plaintiffs have presented no evidence that Sperian

3    knew that any Vendor, much less a subcontractor of a Vendor, was using an ATDS.

4    IV.     THE VENDORS DID NOT HAVE APPARENT AUTHORITY TO PLACE
             UNLAWFUL CALLS.
5

6            A.     Plaintiffs Do Not Show the Restatement Applies.

7            Plaintiffs also fail to carry their burden with respect to apparent authority. First, Plaintiffs

8    deliberately mischaracterize Sperian’s arguments to create the impression that Sperian is misstating

9    the law. Plaintiffs write that “Sperian asserts that to impose vicarious liability on an apparent

10   authority theory Plaintiffs must provide proof of ‘direct communications’ between Sperian and the

11   Plaintiffs.” (Opp., p. 25.) Not true. In fact, Sperian specifically acknowledged “the principal’s

12   manifestation need not be directly made to the third party.” (Mot., p. 30.)

13           But this is the exception, not the norm. Plaintiffs’ proposition is rooted in the language in the

14   Restatement (Third) of Agency, which states that “an indirect route of communication between a

15   principal and a third party may suffice, especially when it is consistent with practice in the relevant

16   industry.” Restatement (Third) of Agency § 3.03, cmt. b. However, the example the Restatement

17   gives of such a situation demonstrates that while a manifestation by the principal directly to the third

18   party is not needed, there must be some kind of prior history or course of dealing between the parties

19   which would cause the third party to believe the principal has vested the agent with authority.

20           The Restatement situation is not analogous to this case, where Plaintiffs’ only information

21   stems from the contents of the brief telemarketing calls at issue. Plaintiffs do not identify any recent

22   prior history between Plaintiffs and Sperian which would lead a reasonable person in Plaintiffs shoes

23   to believe that Sperian authorized the Vendors to call Plaintiffs. Nor do Plaintiffs state how any

24   indirect communication between Sperian and Plaintiffs was “consistent with practice in the relevant

25   industry.” Plaintiffs do not even identify what industry practice was supposedly at issue.

26           B.     The FCC’s Dish Factors Are Not Met.

27           The examples of evidence that might be relevant—but not dispositive—in finding apparent

28   authority, as provided by the FCC in the Matter of the Joint Petition Filed by Dish Network, LLC, et

     123430505                                17
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
      Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 18 of 25



1    al., 28 F.C.C. Rcd. 6574 (2013), are of no further assistance.

2            The FCC’s first example—“evidence that the seller allows the outside sales entity access to

3    information and systems that normally would be within the seller’s exclusive control, including:

4    access to detailed information regarding the nature and pricing of the seller’s products and services

5    or to the seller’s customer information”—is not implicated. Id. at 6592 ¶ 46. Plaintiffs incorrectly

6    contend that “Sperian provided the Vendors and subcontractors credentials that allowed them to

7    access a ‘portal’ where they could review all sales activity…” (Opp., p. 25.) Plaintiffs only reach

8    this conclusion by misreading Mr. Moya’s testimony. Mr. Moya explained that the portal is operated

9    and controlled by TPV, not Sperian. (Ex. 2, 161:7-162:10.) Sperian does not control the portal. (See

10   Ex. A, ¶ 13; Ex. 2, 161:7-162:13.) Moreover, the TPV portal only allows Vendors to view

11   summaries of the sales performance of their own agents—information which the Vendors used to

12   monitor valid sales. ((Ex. 2, 161:7-162:10.) Vendors could not use the TPV portal to access of

13   Sperian’s proprietary customer information. (See Ex. A, ¶ 13; Ex. 2, 161:7-162:10.) Plaintiffs also

14   cite Sperian’s motion and contend that “Sperian admit[ted] Sperian provided [Vendors] with

15   information regarding the nature and pricing of its products.” (Opp., p. 25.) However, the full

16   sentence shows that Sperian limited Vendors’ ability to use this information in conversations with

17   prospects: “[W]hile the vendors do give pricing and price protection information to consumers, they

18   are prohibited from quoting any savings a potential customer may earn by purchasing energy on the

19   open market from an electric generation suppliers (‘EGS’) like Sperian.” (Mot., p. 31.)

20           The FCC’s second example—“[t]he ability by the outside sales entity to enter consumer

21   information into the seller’s sales or customer systems”—is not present. Dish, 28 F.C.C. Rcd. at

22   6592 ¶ 46. Plaintiffs concede “agents could not directly enter customer information….” (Opp., p.

23   25.) Moreover, Vendors did not have the ability to actual enroll a customer into new energy services:

24   Vendors were required to transfer the call to TPV to verify the customer wished to enroll with

25   Sperian. (Ex. A, ¶¶ 3-6 and 18; Ex. B at § 3; Ex. C at § 3; Ex. D at § 3; and Ex. E at § 3.) And TPV,

26   likewise, lacked the ability to enroll customers. (Ex. A, ¶ 18.) TPV would validate the sale and

27   Sperian was the only party with the actual ability to send a verified sale to the utility company for

28   enrollment. (Ex. A, ¶¶ 3-6 and 18; Ex. B at § 3; Ex. C at § 3; Ex. D at § 3; and Ex. E at § 3.)

     123430505                               18
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
      Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 19 of 25



1            The FCC also states that whether “the seller approved, wrote or reviewed the outside entity’s

2    telemarketing scripts” may be persuasive. Dish, 28 F.C.C. Rcd. at 6592 ¶ 46. Plaintiffs assert that

3    “Sperian provided Vendors with pre‐approved scripts that calling centers were required to use.”

4    (Opp., p. 25.) This is irrelevant to the type of TCPA claims at issue. That Sperian provided general

5    scripts or talking points to Vendors to curb deceptive trade practices has nothing to do with the

6    manner and means of the calls—i.e., that Sperian caused reasonable third persons to believe that

7    Sperian authorized calls to persons not on approved lists using an autodialer, or in ignorance of a do-

8    not-call request. In other words, the content of the calls are not at issue. What is more, the Vendors

9    did not even follow the scripts—failing to identify Sperian on the calls, as acknowledged by

10   Plaintiffs themselves. (Ex. 69, ¶¶ 8-9.)

11           Finally, the FCC states that it may be persuasive “if the seller knew (or reasonably should

12   have known) that the telemarketer was violating the TCPA on the seller’s behalf and the seller failed

13   to take effective steps within its power to force the telemarketer to cease that conduct.” Dish, 28

14   F.C.C. Rcd. 6574, 6592 ¶ 46. Plaintiffs contend that “Sperian was well aware the each of the

15   Vendors had made illegal calls but failed to take prompt disciplinary action.” (Opp., p. 25.) But the

16   FCC’s example does not require “prompt disciplinary action;” instead, “effective steps … to force

17   the telemarketer to cease that conduct” are enough. As discussed above, Sperian conducted

18   investigations, issued letters pursuant to those investigations, and demanded and received assurances

19   from the EGC Parties that the EGC Parties were in “full control” and had remedied their errors.

20           Plaintiffs contend that all five factors need not be present for there to be a finding of apparent

21   authority. (Opp., p. 25.) Plaintiffs cite just one out-of-circuit district court case, Mey v. Venture Data,

22   245 F. Supp. 3d 771, 789 (N.D. W. Va. 2017), for this proposition. (Id.) No court within the Ninth

23   Circuit has cited to Mey in the context of an apparent authority argument.

24           C.     Plaintiffs’ Analysis Is Incomplete: They Fail to Discuss How They Relied on Any
                    Manifestations by Sperian.
25

26           Plaintiffs must also show how they relied on the apparent authority. “Apparent authority …

27   can only ‘be established by proof of something said or done by the [alleged principal], on which [the

28   plaintiff] reasonably relied.’” Thomas, 582 F. App’x at 679 (quoting NLRB v. Dist. Council of Iron

     123430505                               19
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
         Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 20 of 25



1    Workers of Cal. & Vicinity, 124 F.3d 1094, 1099 (9th Cir.1997), and citing Restatement (Second) of

2    Agency § 265 cmt. a (1958)). In Thomas, for example, the plaintiff did not show “that she

3    reasonably relied, much less to her detriment, on any apparent authority with which Taco Bell Corp.

4    allegedly cloaked the Chicago Association, ESW, or Ipsh.” 582 F. App’x at 679-80. Accordingly,

5    there was no triable issue as to apparent authority. Id. Here, Plaintiffs do not explain how they,

6    personally, relied on any of Sperian’s supposed “manifestations,” especially when Sperian was not

7    mentioned by name on the front-end of the calls.

8    V.      THERE IS NO EVIDENCE TO SUGGEST SPERIAN RATIFIED UNLAWFUL
             CONDUCT.
9

10           Plaintiffs advance two bases for Sperian’s supposed ratification of acts. First, that Sperian

11   knowingly accepted the benefits of their actions; and second, that Sperian willfully ignored unlawful

12   acts. (Opp., pp. 26-27.) As explained below, both points fail.

13           A.     Plaintiffs Fail to Show That Sperian Knowingly Accepted a Benefit from the
                    Vendors’ Alleged Unlawful Calls.
14

15                  1.      Plaintiffs Do Not Identify the “Benefit” Sperian Supposedly Accepted.

16           It is undisputed that Sperian did not benefit from calls to Plaintiffs, as Plaintiffs fail to show

17   that Sperian received any monies from calls to the Plaintiffs or any illegal calls. 6 The fact that

18   Sperian compensated its vendors for legal, TCPA-compliant calls is irrelevant because there is no

19   evidence to suggest Sperian paid any of its Vendors for illegal calls. Plaintiffs do not dispute that

20   Vendors were paid by completed sale, rather than by attempted sale or by call. (See Opp. at 9:16-17

21   citing Ex. B, ¶ 17 (“Sperian also required the Vendors to complete valid third-party verification for

22   sale ‘in order to be considered for compensation.’”).) Plaintiffs also do not dispute that Sperian

23   could, and did, claw back payments to Vendors which did not comply with Sperian’s policies. (See

24   Opp. at 10:3-4 citing Ex. C at ¶ 7, Ex. D at ¶ 7, ex. E at ¶ 7.) Plaintiffs do not identify a single

25   instance where Sperian failed to claw back a sale that did not comply with Sperian’s policies. (See

26

27
     6
      Plaintiffs’ speculation about how much Sperian may have “realized” as monthly revenue based on
28   “cost savings examples” is not probative of any actual sales revenue realized from illegal calls, as no
     such evidence exists in the record. (See Opp. 15:18-16:14.)
     123430505                                20
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
         Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 21 of 25



1    Opp.) And of course, Plaintiffs never became customers of Sperian. (Ex. A, ¶ 29; see Opp. at 7:1-6.).

2            Plaintiffs argue that in Aranda, the district court in Illinois “[r]rejected an identical argument,

3    finding that an issue of fact existed when, even though the named plaintiffs did not purchase

4    anything, the evidence showed the defendants were aware of unlawful telemarketing calls but

5    ‘continued to accept business flowing’ from those calls.” (Opp., p. 30.) The facts in Aranda are not

6    “identical.” In Aranda, the lead generator was compensated “for every call that was transferred to a

7    CCL representative and lasted more than thirty seconds beyond the transfer.” 179 F. Supp. 3d at 821.

8    In other words, the lead generator was incentivized to call as many people as possible. In contrast,

9    (1) Sperian only paid for calls which resulted in actual sales, (2) proposed sales had to be verified by

10   a third party, and (3) Sperian audited sales and clawed back payments when it identified as “bad

11   sale.” (Ex. A, ¶¶ 15, 21; Ex. C at ¶ 7, Ex. D at ¶ 7, ex. E at ¶ 7.) Sperian incentivized Vendors to

12   make real sales to real persons who would actually consider Sperian’s services, not to place unlawful

13   or unwanted calls en masse.

14                  2.      The Evidence Cited by Plaintiffs Does Not Support Their Contention
                            That Sperian Knowingly Allowed Unlawful Calls by Vendors.
15

16           Plaintiffs also fail to show that Sperian knowingly accepted unlawful calls. First, Plaintiffs

17   incorrectly contend that “Sperian received multiple complaints of illegal calls associated with each

18   Vendor” and that “[d]espite these complaints, Sperian disregarded the callers’ practices and did

19   nothing to make sure the TCPA violations stopped.” (Opp., p. 28.) Again, with respect to the EGC

20   Parties, Plaintiffs conveniently ignore undisputed facts: Sperian conducted an investigation, sent a

21   warning letter, demanded and received the EGC Parties’ assurances that they had taken “full

22   control” and would take corrective action, and ultimately terminated the EGC Parties. 7 (Ex. A at ¶

23   20, Ex. L and Ex. AF.) Further, it is undisputed that Sperian required New Wave and Vestra to

24   undergo a trial for outbound calls and, when Sperian identified non-compliant practices, Sperian

25   restricted New Wave and Vestra to opt-in and warm transfer calls, only. (Ex. A, ¶¶ 10-12 and Ex.

26

27
     7
       Contrary to Plaintiffs’ assertion (see Plaintiffs’ Opp. p. 12:12-14 (citing Ex. 40 and ECF 1)),
28   Sperian suspended the EGC Parties and their agents on January 17, 2019, four days before Mr.
     Perrong filed suit. (Ex. 40.)
     123430505                                21
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
         Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 22 of 25



1    G.) When Sperian discovered later alleged violations by New Wave and Vestra, it promptly

2    terminated New Wave and Vestra. (Ex. A, ¶¶ 5-6.) Finally, the alleged calls by Baetyl to Mr. Shelton

3    were the first issues of non-compliance; Plaintiffs fail to identify any prior issues of non-compliance

4    by Baetyl which Sperian failed to timely address. (See Opp. at 12:16-22 citing Exs. 41 and 42.)

5            Plaintiffs misleadingly assert that “Sperian rewarded the Vendors with increased

6    commissions and incentive bonuses” for unlawful calls. (Opp., p. 28.) The record demonstrates that

7    the referenced amendments to the EGC Parties and Baetyl contracts relating to higher commissions

8    stemmed from changes in the product being sold—specifically, longer term energy contracts being

9    offered by Sperian—and not from any Vendor’s performance. (Ex. 2, 300:8-18.) In October 2019,

10   well after Plaintiffs initiated this lawsuit, Sperian increased the length of the terms of the contracts it

11   offered to customers. (Ex. 2, 300:3-18.) Accordingly, Sperian changed the commissions it paid the

12   Vendors for completed sales: longer customer contracts corresponded with larger commissions. (Id.)

13           Plaintiffs suggest that “Sperian knew autodialers were used.” (Opp., p. 28.) As evidence,

14   Plaintiffs claim that “Sperian even sent EGC a questionnaire that included specific questions about

15   what type of ‘dialer’ EGC used, whether or not it was a predictive dialer, and how many calling

16   centers it had.” (Id.) But, the questionnaire is outside the relevant time period. 8 Nor do Plaintiffs

17   present any evidence that Sperian sent similar questionnaires to the other Vendors, or that the other

18   Vendors’ completed the questionnaires. Moreover, neither of Plaintiffs’ cited evidence—that Mr.

19   Moya rarely visited calling centers (See Opp. p. 8:19-20.), or an email indicating TIEG’s use of a

20   “dialer”—creates a triable issue as to Sperian’s knowledge that an “autodialer” was used. What is

21   more, the allegations are irrelevant. The use of an ATDS is only illegal when calling a cellular

22   telephone without prior express consent, 47 U.S.C. § 227(b)(1)(A)(iii), or when twice calling a

23   residential telephone number that has been on the National DNC Registry for more than 31 days

24

25   8
      A prior leadership team at Sperian sent the questionnaire, along with a blank contract, to the EGC
26   Parties on April 20, 2016. (Ex. 32.) This did not result in a relationship with Sperian at that time.
     (Declaration of Edgar Moya (attached to Sperian’s Supplemental Appendix as Exhibit AJ), ¶¶ 5-6.)
27   Sperian did not contract with the EGC Parties until August 28, 2017, after the Sperian employee who
     had sent the questionnaire left the company. (Ex. B; Ex. 32; and Ex. AJ, ¶¶ 5-6.) Plaintiffs present no
28   evidence that Sperian considered the EGC Parties’ 16-month old responses in deciding to contract
     with the EGC Parties in 2017.
     123430505                                22
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
         Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 23 of 25



1    prior to the call, 47 U.S.C. § 227(c)(5). Here, Sperian (1) scrubbed proposed outbound calls lists

2    submitted by the EGC Parties and Baetyl and (2) restricted New Wave and Vestra to opt-in and

3    warm transfer calls only, such that the use of an ATDS would not have been an issue had the

4    Vendors complied with Sperian’s policies. 9 (Ex. A, ¶¶ 8, 10, 11 and 12; Ex. G.)

5            Finally, Plaintiffs complain that “[w]hile Sperian eventually fired EGC and Baetyl in

6    response to Plaintiffs’ complaints, their termination did not end the calls… After Plaintiffs sued,

7    they continued to receive calls.” (Opp. p. 28.) This is misleading. Plaintiffs contend these later calls

8    were placed by different Vendors—New Wave and Vestra.

9            B.     Plaintiffs Fail to Show That Sperian Was Willfully Ignorant of Unlawful
                    Conduct by the Vendors.
10

11           Plaintiffs fail to identify a single genuine issue of fact which shows that Sperian willfully

12   ignored unlawful conduct. First, Plaintiffs charge that “at a minimum, the complaints Sperian

13   received, combined with its knowledge about fraudulent industry practices, should have alerted

14   Sperian that it needed to investigate further. Instead, … Sperian continued to accept the benefits of

15   the calling centers’ violations and remained silent about their legal obligations under the TCPA.”

16   (Opp., p. 29.) As discussed above, the evidence Plaintiffs advance for the notion that Sperian

17   “remained silent” is contrived, and the conclusion is reached only by ignoring genuine undisputed

18   facts, including: that Sperian promptly investigated issues of non-compliance, sent warning letter,

19   and received assurances of corrective action. Moreover, Plaintiffs do not present any evidence that

20   Sperian had “knowledge of industry practices,” or even what the supposed industry practices were.

21           Plaintiffs misleadingly write that “Sperian admits that it did ‘not attempt to control, direct, or

22   supervise’ the call centers….” (Opp., p. 29.) Plaintiffs deliberately chopped this quote to create the

23   impression that Sperian knowingly turned a blind eye to potential unlawful calls. In fact, Sperian

24   wrote in its Motion that “[w]ith certain exceptions, like the aforementioned instructions to the EGC

25   Parties and Baetyl to only call numbers on approved lead lists, Sperian agreed to ‘respect Vendor’s

26
     9
27     Similarly, Plaintiffs’ reference to Sperian’s onboarding materials and caller compliance guidelines
     with respect to consumer consent for outgoing calls (see Opp. 7:19-8:22) are of no moment—the
28   lists were scrubbed to ensure compliance. Therefore, Plaintiffs’ “failure to train” theory fails to
     create a triable issue for vicarious liability.
     123430505                                23
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
      Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 24 of 25



1    autonomy and … not attempt to control, direct, or supervise Vendor’s (or its Vendors) activities in

2    any manner.’” (Mot., p. 11.) Rather than admit the lack of policies, Mr. Moya testified that

3    Sperian’s agreements contained “rules that the vendor must follow,” including that Vendors must

4    comply with all telemarketing laws. (Ex. 2, 305:24-205:8.) Moreover, under Plaintiffs’ theory, if

5    Sperian had controlled, directed, or supervised the Vendors in the way that Plaintiffs contend it

6    should have, then Plaintiffs would have argued vicarious liability through control.

7            Finally, Plaintiffs are correct that a principal can create an agency relationship where none

8    existed before—here, as between Sperian and the Vendors’ subcontractors—if the principal ratifies

9    the subcontractors’ acts. But Plaintiffs omit two critical facts from Henderson, 10 the only case cited

10   by Plaintiffs for this proposition. First, in Henderson, “[w]ithout needing USA Funds’ approval, the

11   collectors negotiated, deferred, and took payments on USA Funds’ behalf.” 918 F.3d at 1074. Here,

12   it is undisputed that no Vendor or subcontractor could accept a payment (a benefit) for Sperian.

13   Instead, each sale was contingent upon Sperian’s approval through submission to the utility. And,

14   unlike in Henderson, where the principal rubber-stamped the actions of the debt collectors, payment

15   by Sperian to a Vendor (acceptance of the benefit) was subject to Sperian’s final review and

16   approval. (Ex. B at § 2; Ex. C at § 2; Ex. D at § 2; Ex. E at § 2.) Second, even though the principal in

17   Henderson did not contract directly with the debt collectors, the principal knew about the debt

18   collectors and was “aware that debt collectors handling USA Funds’ loans had been sued regarding

19   their calling practices.” 918 F.3d at 1071. Here, there is no evidence that the subcontractors had been

20   previously sued, and it is undisputed that Sperian did not know the identity of the subcontractors

21   who called Plaintiffs. (See Opp. at 7:17-18; and Ex. A, ¶ 16.)

22   VI.     CONCLUSION.

23           For the foregoing reasons and the reasons set forth in the Motion, Sperian respectfully

24   requests that the Court grant the Motion and enter summary judgment in favor of Sperian.

25

26
     10
27     Plaintiffs make no attempt to distinguish Kristensen v. Credit Payment Servs., Inc., 879 F.3d 1010
     (9th Cir. 2018), other than to say it “has no relevance here” because it predates Henderson. But, in
28   Henderson, the Ninth Circuit did not overrule Kristensen; it merely distinguished it from the facts
     that were before the court. However, Henderson only helps Plaintiffs when they omit critical facts.
     123430505                                24
           REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
      Case 2:19-cv-00115-RFB-EJY Document 160 Filed 06/22/20 Page 25 of 25



1
     DATED: June 22, 2020
2

3
                                     By:
4                                           BLANK ROME LLP
                                            Ana Tagvoryan (admitted pro hac vice)
5                                           atagvoryan@blankrome.com
                                            Harrison Brown (admitted pro hac vice)
6                                           hbrown@blankrome.com
                                            Dustin Moaven (pending admission pro hac vice)
7                                           dmoaven@blankrome.com
                                            2029 Century Park East | 6th Floor
8                                           Los Angeles, CA 90067
                                            Telephone:424.239.3400
9                                           Facsimile: 424.239.3434
10                                          KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                            Gary Schnitzer (Nevada Bar No. 395)
11                                          gschnitzer@ksjattorneys.com
                                            8985 S. Eastern Avenue, Suite 200
12                                          Las Vegas, Nevada 89123
                                            Telephone:702.362.6666
13                                          Facsimile: 702.362.2203
14                                   Attorneys for
                                     TOMORROW ENERGY CORP.
15                                   fka SPERIAN ENERGY CORP.
16

17

18

19

20

21

22

23

24

25

26

27

28

     123430505                               25
          REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY SPERIAN ENERGY CORP.
